Citation Nr: 1222089	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-08 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARINGS ON APPEAL

Appellant, S.F., and R.T.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The appellant contends that he served as a recognized Guerilla.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In August 2010, the appellant presented testimony at a hearing conducted at the Manila RO before a Decision Review Officer (DRO).  In May 2012, the appellant presented testimony by means of video conferencing equipment at the Denver, Colorado RO before the undersigned who was sitting in Washington, D.C. and who is rendering the determination in this case.  Transcripts of these hearings are in the claims folder.

After the issuance of the April 2011 statement of the case, additional evidence has been received that has not been considered by the RO in the first instance.  By a January 2012 statement, the appellant related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In July 2009, the appellant was provided with notice of the information and evidence necessary to prove the element of veteran status.  Specifically, VA sent the appellant a letter with the heading, "Who is eligible for the new benefit, a one-time payment authorized by the American Recovery and Reinvestment Act of 2009?"  He was also informed that he must submit a military discharge certificate or other acceptable evidence of his military service.  The letter referenced two places that the appellant could contact to request proof of his service.  In the January 2010 notification letter, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and its findings were binding on VA.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The instant case involves the legal issue of whether his service qualifies for payment from a fund established by Congress.  The RO has obtained relevant information from the service department and the appellant has not suggested that any pertinent outstanding evidence remains.  The Board consequently finds that he has not been prejudiced by VA's failure to notify him of the allocation of evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, there is no suggestion by the appellant or the record of any outstanding evidence.  VA obtained a determination by the service department, and the appellant has submitted documents in support of his claim.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency and Indemnity Compensation claim, where service department certification of a veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit in Capellan held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that 'the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. 
§ 3.203(c)."  Id.  

In this case, the RO submitted the appellant's documents to the service department, and received a determination from that agency in November 2009.  The appellant has not submitted additional new evidence since that determination that warrants consideration from the service department.  VA has complied with Capellan. 

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002), or 38 C.F.R. § 3.159 (2011).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


LAW AND ANALYSIS

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) Fund.  See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002.  Section 1002(d) of that Act defines a person eligible for such a payment as any person who 

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The critical question involved in this case is whether the appellant has the requisite military service.  For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served in a guerilla unit from 1942 to 1943.  He stated that he was recruited by the USAFI Organization as an "informer" to penetrate the Japanese Camp at the age of six or seven years old.  The appellant claimed that he pretended to sell items to the Japanese and then reported their activities to the USAFI.  He added that in 1957, he met the USAFI commander who promised that the appellant would be included on the list of those who served the organization under General Douglas MacArthur.  The appellant also stated that President Fidel V. Ramos created the Philippine Veteran Administration which registered unlisted WWII Veterans, but he was not able to register because he was in the United States.  

In November 2009, a response from the NPRC reflected that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant's full name, unit of assignment (USAFI Guerilla Unit under General MacArthur); date of birth; and service dates as provided by the appellant were used to obtain this information.  

The appellant has not submitted any service document to establish his service.  In fact, during his hearings, the appellant testified that he did not have any records of his guerilla service.  He also stated that his service would not be listed under another name, nor did he identify additional information or evidence to submit to the service department for additional attempts at verification.  In light of the service department's certification that the appellant did not have service with the recognized Guerillas, and as he neither contends nor does the evidence suggest that he had the other types of service qualifying him for payment from the FVEC Fund, the Board finds that the preponderance of the evidence is against the claim; therefore, the claim must be denied. 









ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


